      Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 1 of 11




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PACIFIC COAST ENERGY COMPANY, LP,                  §
                                                   §
       Plaintiff,                                  §
                                                   §
       v.                                          §    Case No.
                                                   §
TRAVELERS CASUALTY AND SURETY                      §
COMPANY OF AMERICA,                                §
                                                   §
       Defendant.                                  §

              PACIFIC COAST ENERGY COMPANY, LP’S COMPLAINT FOR
               DECLARATORY JUDGMENT AND BREACH OF CONTRACT

       Plaintiff Pacific Coast Energy Company, LP (“PCEC”) herby complains of Travelers

Casualty and Surety Company of America (“Travelers”) as follows:

                              SUBJECT MATTER JURISDICTION

       1.      The Court has subject matter jurisdiction over the controversy at issue under 28

U.S.C. § 1332 in that it is a case or controversy between citizens of different states and the amount

in controversy is in excess of $75,000, exclusive of interest and costs.

       2.      Plaintiff PCEC is a Delaware limited partnership with its principal place of business

located in Orcutt, California. The sole partner of PCEC is PCEC (LP), LLC.

       3.      PCEC (LP), LLC is a Delaware limited liability company with its principal place

of business located in Orcutt, California. The sole member of PCEC (LP), LLC is Pacific Coast

Energy Holdings LLC (“PCEH”).

       4.      PCEH is a Delaware limited liability company with its principal place of business

located in Orcutt, California. The sole member of PCEH is Newbridge Resources Group, LLC.
      Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 2 of 11




        5.     PCEC is a wholly owned subsidiary of Newbridge Resources Group, LLC

(“Newbridge”), the named Insured in the underlying insurance policy. Newbridge is a limited

liability company formed under the laws of the State of Delaware and has its principle place of

business located in Houston, Texas. The sole member of Newbridge Resources Group, LLC is K-

4 Oil LLC.

        6.     K-4 Oil LLC is a Delaware limited liability company with its principal place of

business in Houston, Texas. The sole member of K-4 Oil LLC is Svati Limited.

        7.     Svati Limited is a Bahamian corporation with its principal place of business in the

Bahamas.

        8.     Defendant Travelers is incorporated the State of Connecticut and has its principal

place of business located at One Tower Square, Hartford, CT, 06183. Defendant is registered to

do business in the State of Texas.

                                              VENUE

        9.     Venue over the parties and controversy exists under 28 U.S.C. § 1391(b)(2). Venue

lies in this District because the contract at issue was delivered to Plaintiff by Defendant in the

Southern District of Texas.

                      PERSONAL JURISDICTION OVER DEFENDANT

        10.    This Court has personal jurisdiction over Defendant based on its delivery of the

policy at issue to Newbridge at its principal place of business within the Southern District of Texas,

and because all or a substantial part of the events giving rise to this claim occurred within this

District.




                                                  2
      Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 3 of 11




                                      FACTUAL BACKGROUND

                                                The Policy

       11.        Newbridge is the named insured under the Travelers issued Wrap+ Policy, Policy

No. 019-LB-107171950 (the “Policy”) for the Policy Period from September 25, 2019 to

September 25, 2020. A true and correct copy of the Policy is attached hereto as Exhibit A. The

Policy was delivered to Newbridge in Houston, Texas.

       12.        By virtue of the delivery of the Policy to the insured at its principal place of business

in Houston, Texas, this policy is subject to and to be interpreted in accordance with the laws of the

State of Texas.

       13.        PCEC is a subsidiary of Newbridge, and thus is an “Insured” under the Policy,

pursuant to the definition of “Subsidiary” in the applicable Liability Coverage in the Policy. See

Exhibit A, Liability Coverage, at Section III(L).

       14.        The Policy provides defense and indemnity for an Insured Loss for Wrongful Acts

resulting from a Claim made during the Policy Period against the Insured. See Exhibit A, at Section

I of the Policy’s Private Company Directors and Officers Liability.

                       The Evergreen Lawsuit and Reservation of Rights Letter

       15.        On July 21, 2020, PCEC was sued in a class-action lawsuit styled Evergreen

Capital Management, LLC v. The Bank of New York Mellon Trust Company, N.A. et al., Case No.

20STCV26290; In the Superior Court of California, in and for the County of Los Angeles (the

“Evergreen Lawsuit”). A true and correct copy of the Evergreen Lawsuit is attached hereto as

Exhibit B.

       16.        The Evergreen Lawsuit alleges breach of a Trust Agreement and breach of the

implied covenant of good faith and fair dealing in the Trust Agreement. Plaintiff in the Evergreen



                                                     3
      Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 4 of 11




Lawsuit further alleges that PCEC breached the implied covenant of good faith and fair dealing

through its bad faith or grossly negligent actions in disclosing and deducting unsupported and

misleading ARO estimates, thereby reducing the revenue of the Trust. Id. The liability asserted

against PCEC for its alleged bad faith and gross negligence is independent of the liability asserted

for the alleged breach of a Trust Agreement. As a result, the Evergreen Lawsuit alleges a Claim

within the coverage of the Policy. PCEC timely provided notice of the Evergreen Lawsuit to

Travelers.

       17.     PCEC had previously retained Baker & Hostetler LLP (“BakerHostetler”) to

represent it with regard to the matters in dispute in the Evergreen Lawsuit.

       18.     PCEC timely tendered the Evergreen Lawsuit to Travelers and demanded defense

and indemnity under the policy.

       19.     By its September 8, 2020 letter to PCEC, Travelers accepted the tender and agreed

to defend PCEC subject to a reservation of rights regarding the duty to indemnify PCEC in the

event the Loss was determined to arise from an excluded cause. See Exhibit C, Reservation of

Rights letter (“ROR”). Travelers also asserted pursuant to Condition E.1 of the Policy’s Terms and

Conditions, Travelers that it was entitled to select defense counsel to defend PCEC. Id.

       20.     However, PCEC requested, and Travelers agreed, to allow BakerHostetler to file a

notice of removal, motion to dismiss, and motion to compel arbitration, on behalf of PCEC in the

Evergreen Lawsuit, as those motions were already in process at the time Travelers accepted the

tender of the suit. The case was later remanded to the Superior Court.

       21.     But Travelers refused PCEC’s request that Travelers continue to engage the

services of BakerHostetler as defense counsel in the Evergreen Lawsuit, asserting that it would

retain counsel of its selection from its approved panel counsel. Id.



                                                 4
      Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 5 of 11




       22.     Travelers’ ROR asserted alleged coverage defenses directly relevant to the merits

of the Evergreen lawsuit, including, among others, Exclusion IV.13e (liability arising from an

express contract), and Endorsement PDO-19032 Ed. 11-12 (intentional acts/gaining profit or

advantage). The facts relevant to whether these exclusions apply are the same facts that are directly

relevant to PCEC’s purported liability in the Evergreen Lawsuit and its ability to defend itself in

the Evergreen Lawsuit.

       23.     For instance, the Evergreen Lawsuit alleges, among other things, breaches of a

Trust Agreement. Because one of the exclusions Travelers points to is an exclusion of coverage

based on breach of an express contract or agreement, should the lawsuit resolve in a finding of

liability based on breach of contract, then Travelers states that it will deny coverage. On the other

hand, the Evergreen Lawsuit also alleges claims based on gross negligence, that is based on

negligence. There is no exclusion under the Policy asserted by Travelers as to these claims. Thus,

Travelers’ insistence that it control the defense through its appointment of approved panel counsel,

would create the ability of Travelers through its chosen counsel to frame the issues and steer the

defense in a manner that would take the liability findings outside of coverage. This creates a

conflict of interest between insured and its insurer under Texas law.

       24.     When a carrier has created such a conflict with its insured through a reservation of

rights, while it is still required to provide a defense, under Texas law it no longer has a right to

appoint defense counsel of its choosing. Instead, the insured has a right to select its own

independent counsel. See Northern County Mut. Ins. Co. v. Davalos, 140 S.W.3d 685, 689 (Tex.

2004) (“…[W]hen the facts to be adjudicated in the liability lawsuit are the same facts upon which

coverage depends, the conflict of interest will prevent the insurer from conducting the defense.”);

see also Rhodes v. Chicago Ins. Co., a Div. of Interstate Nat. Corp., 719 F.2d 116, 120 (5th Cir.



                                                 5
      Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 6 of 11




1983). (“When a reservation of rights is made . . . the insured may properly refuse the tender of

defense and pursue his own defense. The insurer remains liable for attorneys’ fees incurred by the

insured and may not insist on conducting the defense.”).

          25.   Alternatively, were California law to apply to this policy and the defense of the

claims at issue thereunder, then Travelers’ conduct creates the same conflict of interest. Under

California law, insureds have a right to independent counsel paid for by the insurer whenever

“there are divergent interests of the insured and the insurer brought about by the insurer’s

reservation of rights based on possible noncoverage under the insurance policy.” San Diego Navy

Fed. Credit Union v. Cumis Ins. Soc’y, Inc., 208 Cal. Rptr. 494, 506 (Cal. Ct. App. 1984); Cal.

Civ. Code § 2860.

          26.   Accordingly, this conflict of interest between PCEC and Travelers, which arises

from Travelers’ ROR, entitles PCEC to independent counsel of its choosing to defend it in the

Evergreen Lawsuit.

                                  CONDITIONS PRECEDENT

          27.   All conditions precedent to recovery have been performed, have occurred, have

been satisfied or have been waived.

                 FIRST CLAIM FOR RELIEF: DECLARATORY JUDGMENT

          28.   PCEC incorporates the allegations made in the previous paragraphs as if fully stated

herein.

          29.   Under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., the Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief.




                                                 6
      Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 7 of 11




       30.      Alternatively, pursuant to Tex.Civ.Prac.&Rem. Code § 37.003(a), in this diversity

jurisdiction action, the Court is authorized to enter a judgment declaring the rights and legal

relations of the parties and grant further relief as necessary.

       31.      Both Texas, and alternatively California, law provide that because of the conflict

created by Travelers’ ROR, PCEC is entitled to retain independent counsel, and requires that

Travelers remain liable for the cost of defense incurred by PCEC in pursuing its defense in the

Evergreen Lawsuit.

       32.      An actual and substantial continuing controversy exists between PCEC and

Travelers who have adverse legal interests concerning the legality of Travelers’ conduct and the

conflict of interest resulting from its reservation of rights. Therefore, pursuant to the Uniform

Declaratory Judgment Act, 28 U.S.C. § § 2201-2202 and Federal Rule of Civil Procedure 57, the

Court should enter a judgment declaring that that PCEC is entitled to retain Baker & Hostetler as

its choice of independent counsel, and that Travelers must pay for such defense pursuant to its duty

to provide defense costs under the Policy.

       33.      The declaratory relief sought herein will terminate the controversy between PCEC

and Travelers with respect to whether or not PCEC is entitled to independent counsel and whether

Travelers must pay for such defense.

       34.      Specifically, PCEC respectfully requests that this Court enter a declaratory

judgment finding:

             a. PCEC is an Insured under the Policy;

             b. Travelers is the carrier under Policy No: 019-LB-107171950;

             c. Texas law governs the rights and liabilities of the Parties to the Policy under a
                choice of law analysis;

             d. Even if California law were to be applied to this issue, the outcome is the same;


                                                   7
      Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 8 of 11




                e. Evergreen Capital Management, LLC v. The Bank of New York Mellon Trust
                   Company, N.A. et al., Case No. 20STCV26290; In the Superior Court of California,
                   in and for the County of Los Angeles (the “Evergreen Lawsuit”) is a lawsuit filed
                   against the Insured;

                f. PCEC timely tendered the defense of the Evergreen Lawsuit to Travelers;

                g. Travelers agreed to assume the defense subject to a reservation of rights;

                h. The lawsuit bases its liability claims on, among other things, alleged gross
                   negligence of PCEC in disclosing and deducting unsupported and misleading ARO
                   estimates, in violation of GAAP and industry practices;

                i. Travelers has issued a ROR asserting that to the extent liability for the claims at
                   issue is based on (1) damages that do not qualify as Loss within the meaning of the
                   Policy, (2) there is no coverage for liability under any express contract or agreement
                   (Exclusion IV.13. e.), and (3) to the extent Plaintiff seeks damages related to the
                   commission of any willful violation of any law or gaining any profit, remuneration,
                   or advantage to which any Insured was not legally entitled, as outlined in
                   Endorsement PDO-19032 Ed. 11-12, it would have no duty to indemnify PCEC;

                j. Travelers’ reservation of rights has created a conflict of interest between it and
                   PCEC;

                k. Despite that conflict of interest, Travelers has demanded that PCEC accept
                   Traveler’s selected panel counsel to defend it in the Evergreen Lawsuit;

                l. Because of the conflict of interest, the PCEC is entitled to select its own
                   independent counsel and to submit the bills for costs and fees to the carrier
                   (Travelers) for payment; and

                m. PCEC is entitled to be defended by counsel of its choice at the expense of Travelers.

                      SECOND CLAIM FOR RELIEF: BREACH OF CONTRACT

          35.      PCEC incorporates the allegations made in the previous paragraphs as if fully stated

herein.

          36.      The Policy is a valid and existing contract between Newbridge and Travelers.

          37.      Newbridge and PCEC have fully performed all conditions precedent to recover

under the Policy.

          38.      Travelers breached its contract (i.e., the Policy) by denying PCEC the right to

selection of counsel to which PCEC was entitled in view of the conflict of interest created by
                                                      8
      Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 9 of 11




Travelers’ reservation of rights.

          39.    PCEC is entitled to recover its attorney fees and costs pursuant to the provisions of

TEX.CIV.PRAC.&REM. CODE §§ 38.001, et seq.

          40.    Travelers’ breaches of contract have proximately caused damages to PCEC in the

amount that exceeds the minimum jurisdictional limits of this Court.

                                        ATTORNEYS’ FEES

          41.    PCEC incorporates the allegations made in the previous paragraphs as if fully stated

herein.

          42.    PCEC seeks an award of costs and its reasonable attorneys’ fees against Travelers.

See TEX. CIV. PRAC. & REM. CODE §§ 37.009 and 38.001, et seq.

          43.    As a result of Travelers’ breach of contract, PCEC is entitled to recover from

Travelers its costs and reasonable attorneys’ fees incurred in connection with the prosecution of

this suit. See TEX. CIV. PRAC. & REM. CODE § 38.001.

                                          JURY DEMAND

          44.    PCEC demands a jury on its breach of contract claim.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully request entry of judgment in favor of Plaintiff and

against Defendant and seeking the following relief:

                 1. Entry of the following declarations:

                    a. PCEC is an Insured under the Policy;

                    b. Travelers is the carrier under Policy No: 019-LB-107171950;

                    c. Texas law governs the rights and liabilities of the Parties to the Policy under
                       a choice of law analysis;

                    d. Even if California law were to be applied to this issue, the outcome is the
                       same;

                                                   9
Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 10 of 11




          e. Evergreen Capital Management, LLC v. The Bank of New York Mellon
             Trust Company, N.A. et al., Case No. 20STCV26290; In the Superior Court
             of California, in and for the County of Los Angeles (the “Evergreen
             Lawsuit”) is a lawsuit filed against the Insured;

          f. PCEC timely tendered the defense of the Evergreen Lawsuit to Travelers;

          g. Travelers agreed to assume the defense subject to a reservation of rights;

          h. The lawsuit bases its liability claims on, among other things, alleged gross
             negligence of PCEC in disclosing and deducting unsupported and
             misleading ARO estimates, in violation of GAAP and industry practices;

          i. Travelers has issued a ROR asserting that to the extent liability for the
             claims at issue is based on (1) damages that do not qualify as Loss within
             the meaning of the Policy, (2) there is no coverage for liability under any
             express contract or agreement (Exclusion IV.13. e.), and (3) to the extent
             Plaintiff seeks damages related to the commission of any willful violation
             of any law or gaining any profit, remuneration, or advantage to which any
             Insured was not legally entitled, as outlined in Endorsement PDO-19032
             Ed. 11-12, it would have no duty to indemnify PCEC;

          j. Travelers’ reservation of rights has created a conflict of interest between it
             and PCEC;

          k. Despite that conflict of interest, Travelers has demanded that PCEC accept
             Traveler’s selected panel counsel to defend it in the Evergreen Lawsuit;

          l. Because of the conflict of interest, the PCEC is entitled to select its own
             independent counsel and to submit the bills for costs and fees to the carrier
             (Travelers) for payment; and

          m. PCEC is entitled to be defended by counsel of its choice at the expense of
             Travelers.

       2. Recovery of defense costs incurred by PCEC in the defense of the Evergreen

          Lawsuit, which defense costs are continuing to be accrued;

       3. Costs of this action, attorneys’ fees and pre and post-judgment interest; and

       4. Awarding all other relief, at law or in equity, the Court deems necessary and

          proper.




                                       10
    Case 4:21-cv-00706 Document 1 Filed on 03/04/21 in TXSD Page 11 of 11




Dated: March 4, 2021                   Respectfully submitted,

                                       BAKER & HOSTETLER LLP


                                       By:     /s/ James C. Winton                   .
                                             James C. Winton
                                             Tx Bar No. 21797950
                                             SDTx No. 10697
                                             jwinton@bakerlaw.com
                                             Sashe D. Dimitroff
                                             Tx. Bar No. 00783970
                                             SDTx No. 17752
                                             sdimitroff@bakerlaw.com
                                             811 Main Street, Suite 1100
                                             Houston, TX 77002-6111
                                             Telephone: 713.751.1600
                                             Facsimile: 713.751.1717

                                             Attorneys for Plaintiff Pacific Coast
                                             Energy Company, LP




                                     11
